


110 HR 867 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 867
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Reynolds
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the provision for penalty-free withdrawals from individual retirement
		  plans for qualified reservist distributions.
	
	
		1.Short titleThis Act may be cited as the
			 Guardsmen & Reservists’ Tax
			 Fairness Act of 2007.
		2.Penalty-free
			 withdrawal for qualified reservist distributions made permanentClause (iv) of section 72(t)(2)(G) of the
			 Internal Revenue Code of 1986 (relating to distributions from retirement plans
			 to individuals called to active duty) is amended by striking , and
			 before December 31, 2007.
		
